Appellate Case: 22-4006     Document: 010110755361       Date Filed: 10/19/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         October 19, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  LARISA THOMPSON,

        Plaintiff - Appellant,

  v.                                                          No. 22-4006
                                                    (D.C. No. 2:20-CV-00466-DBB)
  LITTLE AMERICA HOTEL CO.,                                    (D. Utah)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, PHILLIPS, and McHUGH, Circuit Judges.
                  _________________________________

       Little America Hotel Company (“Little America”) fired Larisa Thompson, a

 gift store supervisor in the Retail Department, after thirteen years of employment.

 From the start of her employment, Ms. Thompson struggled with following rules and

 getting along with her coworkers. Two years prior to her termination, Little America

 promoted her coworker Kari Lund to be Ms. Thompson’s direct supervisor. Ms. Lund

 “wrote up” Ms. Thompson frequently and brought Ms. Thompson’s performance

 issues to the attention of upper management, causing Little America’s general

 manager, Mark Mundel, to become involved. Mr. Mundel started coaching


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
 Tenth Circuit Rule 32.1.
Appellate Case: 22-4006     Document: 010110755361      Date Filed: 10/19/2022    Page: 2



 Ms. Thompson directly for over a year, meeting with her on several occasions. After

 Ms. Thompson disobeyed Mr. Mundel’s coaching instructions multiple times,

 Mr. Mundel made the decision to terminate her employment.

       Ms. Thompson is from Russia and claimed Little America terminated her

 employment on the basis of her national origin in violation of 42 U.S.C.

 § 2000e-2(a)(1). She sued Little America, alleging Ms. Lund harbored animus against

 her due to her Russian identity leading Ms. Lund to create a paper trail of violations

 which eventually led to Mr. Mundel’s decision to terminate her employment. Little

 America moved for summary judgment, arguing Ms. Thompson had not met her

 burden to establish a prima facie case, or alternatively, her burden to demonstrate

 Little America’s legitimate reasons for firing her were pretextual because the only

 people she alleged showed anti-Russian animus, Ms. Lund and a coworker, Peggy

 Kounalis, were not involved with Mr. Mundel’s termination decision.

       The district court granted Little America’s motion for summary judgment,

 holding no reasonable juror could conclude Little America’s legitimate, stated

 reasons for terminating Ms. Thompson’s employment were pretextual.

 Ms. Thompson appeals the district court’s grant of summary judgment, arguing this

 court should attribute Mr. Mundel’s decision to Ms. Lund’s alleged anti-Russian bias

 based on the cat’s paw theory of liability. Because Ms. Thompson has not sustained

 her burden to demonstrate Ms. Lund’s actions were the cause of Mr. Mundel’s

 decision, and has not alleged he was acting based on his own discriminatory animus,

 we affirm the district court.

                                            2
Appellate Case: 22-4006    Document: 010110755361        Date Filed: 10/19/2022    Page: 3



                                I.     BACKGROUND

       Because this is an appeal from a grant of summary judgment, we “recite the

 facts in the light most favorable to the non-moving part[y]—the Plaintiff[]—and []

 resolv[e] all factual disputes and reasonable inferences in [her] favor.” Gutierrez v.

 Cobos, 841 F.3d 895, 898 n.1 (10th Cir. 2016) (internal quotation marks omitted).

 Ms. Thompson began working at Little America in 2000 as a banquet server. She

 then transferred to work in the gift shop where she was supervised by Diane Friar.

 Ms. Thompson considered her working relationship with Ms. Friar to be

 “wonderful,” describing Ms. Friar as “very tough, but very fair.” App. Vol. II at 301.

 She did not at any point think Ms. Friar harbored any negative feelings based on her

 national origin.

       Ms. Friar supervised Ms. Thompson from 2002 through 2016. Ms. Friar

 generally rated Ms. Thompson’s work as good in performance reviews, on a scale

 with the options of fair, good, or outstanding. Two themes emerged in her annual

 reviews—Ms. Thompson excelled in developing client relationships and increasing

 sales but had recurring issues with following rules, interacting with coworkers, and

 communication generally. In Ms. Friar’s 2010 work progress review of

 Ms. Thompson, she noted Ms. Thompson “need[ed] to be aware of other people’s

 opinions” and to resolve a conflict with a coworker because “[t]he friction between

 them is upsetting everyone.” App. Vol. I at 168. Later that year, Ms. Friar wrote an

 email to the Human Resources Department reporting Ms. Thompson had clocked in

 to work and then left to find parking, describing this as unacceptable behavior for a

                                            3
Appellate Case: 22-4006     Document: 010110755361          Date Filed: 10/19/2022   Page: 4



 supervisor. In 2011, Ms. Friar noted Ms. Thompson was constantly on the phone;

 speaking in Russian without it having been initiated by a guest in violation of store

 policy; and that “she believes rules are ok to break.” Id. at 172–73. In 2012, Ms. Friar

 applauded Ms. Thompson for increasing her sales, but noted she needed to improve

 her performance by having “[h]armony in her relationships with other employees.”

 Id. at 175. That same year, Ms. Friar reprimanded Ms. Thompson for hanging up the

 phone on Ms. Friar when she denied Ms. Thompson’s request for time off for a

 friend’s funeral. In her 2013 performance review, Ms. Friar noted Ms. Thompson

 “appears to be snob[b]ish at times” and could work on having “[a] more friendly

 demeanor” and not being “pushy with her customers.” Id. at 181. In 2014, Ms. Friar

 wrote Ms. Thompson was still succeeding with sales and developing customer

 relationships but struggled to accept criticism. When discussing these performance

 issues with Ms. Thompson over the years, Ms. Friar told Ms. Thompson she had to

 include areas for improvement as part of the review process.

        In 2016, Ms. Friar retired, and Little America promoted Ms. Lund to be the

 new gift store manager. Prior to Ms. Lund’s promotion, Ms. Thompson and Ms. Lund

 had been peers, both working as gift store supervisors. Since before Ms. Lund’s

 promotion, Ms. Thompson had a feeling Ms. Lund did not like her because she was

 Russian. Ms. Thompson described it as a “feeling” or “impression” based on “[s]ome

 little details I don’t remember even.” App. Vol. II at 316. While cutting a box

 together to open an order, Ms. Lund allegedly told Ms. Thompson “I will rip you off”

 or “I will . . . tear you to pieces or I will rip you off.” Id. at 322–23, 353.

                                               4
Appellate Case: 22-4006     Document: 010110755361       Date Filed: 10/19/2022    Page: 5



 Ms. Thompson claimed Ms. Lund told her not to speak Russian in the store but

 allowed her Spanish-speaking coworker to talk to the cleaning crew in Spanish

 without criticizing the coworker. Ms. Thompson also noticed Ms. Lund “never was

 interested” in learning about Russia and “her face expression wasn’t pleasant” when

 Ms. Thompson would share things about her country. Id. at 330. Ms. Thompson only

 suspected two employees at Little America, Ms. Lund and a gift store salesperson,

 Ms. Kounalis, of “harbor[ing] some type of discriminatory animus against [her]

 national origin.” Id. at 369.

        Following Ms. Lund’s promotion, she and Ms. Thompson clashed regularly.

 Ms. Lund used a Little America form titled “Keys to Success: Performance

 Coaching” to document issues with Ms. Thompson’s work. See, e.g., App. Vol. I at

 188. She filled out at least thirteen of these forms—although they were not signed by

 Ms. Thompson and Ms. Thompson only acknowledged receiving copies of three of

 the performance coaching forms from February and March 2017. In her deposition,

 Ms. Thompson acknowledged most of the incidents that were described in the

 performance coaching forms and remembered being “scolded” by Ms. Lund but

 denied ever seeing the forms prior to a meeting with upper management in February

 2017. App. Vol II at 316–17, 318.

        Ms. Lund completed performance coaching forms about Ms. Thompson during

 her two years supervising her for a variety of issues. In a couple of the forms, she

 wrote Ms. Thompson was not completing her duties as supervisor, such as accepting

 customer refunds and handling assignments efficiently. In other coaching forms,

                                            5
Appellate Case: 22-4006    Document: 010110755361       Date Filed: 10/19/2022      Page: 6



 Ms. Lund documented attendance issues—stating Ms. Thompson did not show up for

 a scheduled shift and on another occasion she did not use proper channels to report

 she was staying home sick. Ms. Lund also documented Ms. Thompson’s violation of

 Little America rules, such as parking on hotel grounds and talking on her phone

 during work. Finally, Ms. Lund documented complaints from Ms. Thompson’s

 coworkers about Ms. Thompson’s criticism of their work; frequent reporting of items

 going missing on coworkers’ shifts that later turned up in the store; and taking

 commissions as the supervisor when there was a salesperson on the floor.

       Ms. Thompson stated in her deposition she remembered most of these

 incidents but denied having reviewed or received the coaching forms. In response to

 coaching forms about her not handling her tasks as a supervisor, she claimed

 Ms. Lund had told her not to accept refunds when Ms. Lund was not in the store. She

 admitted to talking on the phone at work and parking at times on grounds in violation

 of the rules. She also admitted to taking sales commissions while working with a

 salesperson, but she claimed Mr. Mundel did not tell her until February 2017 that as a

 supervisor she had to let the assigned salesperson handle sales and receive

 commissions. Ms. Thompson claimed Ms. Lund treated her differently from her

 coworkers and had three favorite employees, none of whom were Russian, who

 Ms. Lund would not report for breaking rules. She also suspected Ms. Lund wrote her

 up so frequently because Ms. Lund disliked Russians.

       Ms. Lund recorded in several of the coaching forms that Ms. Thompson was

 not receptive to criticism. Ms. Thompson often responded to criticism by saying she

                                            6
Appellate Case: 22-4006   Document: 010110755361        Date Filed: 10/19/2022   Page: 7



 was doing the same thing that Ms. Lund had done when she was a supervisor or that

 her coworkers were lying about her. Ms. Lund wrote on a few of the coaching forms

 that Ms. Thompson refused to sign the forms or that Ms. Lund felt she needed to have

 a third party present to talk with Ms. Thompson. Ms. Thompson stated in her

 deposition it was her practice not to sign any coaching form that she disagreed with

 but to wait and respond with a written reply. She stated she never saw a coaching

 form until February 2017 and found it “extremely strange” there were so many

 coaching forms she had never seen. Id. at 328. Although unsigned, several of the

 forms Ms. Thompson claims she did not receive include Ms. Lund’s description of

 Ms. Thompson’s response to the coaching.

       Due to Ms. Lund’s inability to resolve the issues with Ms. Thompson, she

 sought assistance from upper management. By the end of 2016, Scott French, the

 hotel manager, and Mr. Mundel, the general manager, had become involved in

 coaching Ms. Thompson. Mr. Mundel, Mr. French, and Carl Sokia, the human

 resources director, met with Ms. Thompson in February 2017 to discuss a complaint

 from one of the salespeople, Ms. Kounalis, about Ms. Thompson taking sales from

 her. In this meeting, they told Ms. Thompson that when she was scheduled to work as

 a supervisor and someone else was scheduled as a salesperson on the floor, she was

 to allow the scheduled salesperson to take all commissions. Ms. Thompson stated in

 her deposition she remembered this meeting and that it was the first time she was

 informed of this rule. Ten days after this conversation, Ms. Thompson again took a

 sale when Ms. Kounalis was working as the scheduled salesperson. Ms. Thompson

                                           7
Appellate Case: 22-4006    Document: 010110755361        Date Filed: 10/19/2022    Page: 8



 admitted in her deposition to taking the sale and said it was a mistake out of habit.

 Ms. Lund, Mr. French, and Mr. Mundel met with Ms. Thompson in March 2017 to

 discuss Ms. Thompson violating the rule. Ms. Thompson was upset following the

 meeting and went to discuss the issue with the CEO of Little America and attempted

 to visit the owner of the hotel at the owner’s home. Mr. Mundel wrote her up for

 breaking the chain of command by taking her complaint to the CEO and owner.

        Over the next year, Mr. Mundel continued to hear Ms. Thompson was

 violating rules he and Ms. Lund had previously warned her about, such as parking on

 grounds, using her cell phone, and refusing to discuss all issues with her supervisor,

 Ms. Lund. In March 2018, Ms. Thompson’s coworker, George Rowe, wrote a letter

 to management reporting Ms. Thompson had threatened him after he helped her with

 a computer issue, stating “that [he] better not backstab her because she has a lot on

 him.” App. Vol. I at 230. Ms. Thompson stated in her deposition that Mr. Rowe

 misunderstood their conversation, and she had not threatened him. Due to

 Mr. Rowe’s complaint, Ms. Lund, Mr. French, and Mr. Mundel met together with

 Ms. Thompson to discuss how she interacts with her coworkers. Mr. Mundel asked

 Ms. Thompson to not counsel or criticize her coworkers and to focus on being

 positive with her team for the next ninety days. Ms. Thompson stated in her

 deposition she remembered this conversation and committed to following this

 instruction.

        The following month, Ms. Thompson had a disagreement with her coworker

 Ms. Kounalis. Ms. Thompson noticed two empty hangers following Ms. Kounalis’s

                                            8
Appellate Case: 22-4006    Document: 010110755361         Date Filed: 10/19/2022     Page: 9



 shift but only one correlating sale. Ms. Thompson placed the empty hangers on the

 counter, which Ms. Kounalis interpreted as an accusation. Ms. Kounalis confronted

 Ms. Thompson about leaving the hangers out. Ms. Kounalis reported to Mr. Mundel

 “that she felt harassed by [Ms. Thompson] and that there had been three or four

 recent instances in which she felt that she was nit-picked on her shift.” Id. at 161.

 Mr. Mundel and Mr. French met with Ms. Thompson about the incident, and

 Mr. Mundel reminded her of his previous instruction not to counsel or criticize her

 coworkers. He wrote in the performance coaching form about the incident, “[he]

 reiterated again that [he] did not want her to counsel any of the team members

 without [Ms. Lund].” Id. at 161–62, 224. He told Ms. Thompson “[he] trust[ed]

 everyone on this team” and to “give folks the benefit of the doubt.” Id. He also told

 Ms. Thompson “the stress other coworkers feel when you are around is not good and

 has to change somehow.” Id.

       Six days later, Ms. Thompson left two notes for the other gift shop supervisor,

 Mr. Rowe, discussing his work. In one of the notes, Ms. Thompson stated she had

 seen Mr. Rowe on his phone in violation of company policy, and in the other that she

 had heard from a long-time customer Mr. Rowe had been rude in an interaction with

 her. In the note regarding the customer complaint, Ms. Thompson wrote, “If this type

 of behavior continues, I will have to report you to upper management.” Id. at 242.

 Ms. Thompson did not consider the notes to be criticism but friendly letters to a

 coworker. Mr. Rowe complained to Mr. Mundel, bringing him Ms. Thompson’s notes

 and writing a letter himself, stating “[he] f[ou]nd [himself] at a crossroads after 21

                                             9
Appellate Case: 22-4006     Document: 010110755361        Date Filed: 10/19/2022      Page: 10



  years that [he’s] contemplating finding other employment” because “[he] c[ould] not

  accept that any employee should have to tolerate behavior from employees that

  makes the environment unsettling.” Id. at 234.

        Mr. Mundel viewed Ms. Thompson’s notes to Mr. Rowe, written six days after

  he met with her about not counseling or criticizing her coworkers, as Ms. Thompson

  “directly and deliberately disobey[ing] [his] specific instructions to her.” Id. at 163.

  Concerned about the morale and efficiency of the Retail Department, “[he]

  determined that it was in Little America’s best interest to terminate

  [Ms.] Thompson’s employment.” Id. He stated in his declaration that he discussed the

  situation with Mr. French, but not Ms. Lund, and made the decision to terminate

  Ms. Thompson’s employment on his own. He also stated Ms. Thompson’s national

  origin had nothing to do with the decision. Ms. Thompson stated in her deposition

  she did not suspect Mr. Mundel or Mr. French of discriminating against her based on

  her national origin.

        After exhausting her administrative remedies, Ms. Thompson brought suit,

  with her operative complaint alleging (1) Little America discriminated against her on

  the basis of her national origin in violation of Title VII and (2) Little America

  retaliated against her for reporting discrimination. Little America moved for

  summary judgment on both claims, arguing Ms. Thompson “[could] not establish the

  prima facie elements of either claim she asserts,” and, alternatively, Ms. Thompson

  had not produced “evidence upon which a jury could reasonably infer that Little



                                             10
Appellate Case: 22-4006     Document: 010110755361        Date Filed: 10/19/2022       Page: 11



  America’s stated reasons for [Ms.] Thompson’s termination are a mere pretext for

  discrimination or retaliation.” Id. at 38–39.

        The district court granted Little America’s motion for summary judgment on

  both claims. Addressing the discrimination claim, the court determined

  Ms. Thompson had not produced any evidence to dispute that Mr. Mundel was the

  sole decisionmaker regarding her termination and he terminated her due to

  “concern[s] about [her] ability to work with others and follow directions.” App. Vol.

  II at 458–59. The court held that even assuming she had established a prima facie

  case of discrimination, but also commenting that she likely had not, there was no

  genuine question of material fact as to the reason for her termination. The court also

  held Ms. Thompson had not established a prima facie case of retaliation because the

  only report she alleged to have made of discrimination took place after she was

  terminated.

        The district court entered its judgment on January 6, 2022, and Ms. Thompson

  timely filed her notice of appeal on February 2, 2022. Ms. Thompson does not

  discuss her retaliation claim in her brief on appeal and only appeals the district

  court’s decision on her discrimination claim.

                                   II.    DISCUSSION

            A.     Standard of Review and McDonnell Douglas Framework

        Reviewing the district court’s grant of summary judgment, “[w]e conduct de

  novo review and uphold summary judgment only in the absence of a genuine dispute

  of material fact.” Ibrahim v. All. for Sustainable Energy, LLC, 994 F.3d 1193, 1196

                                             11
Appellate Case: 22-4006    Document: 010110755361         Date Filed: 10/19/2022      Page: 12



  (10th Cir. 2021). In other words, we will affirm the district court “only if our

  independent review of the record, viewing the facts in the light most favorable to

  [Ms. Thompson], reveals that there is no genuine issue as to any material fact and

  that the moving party is entitled to judgment as a matter of law.” Johnson v. Weld

  Cnty., Colo., 594 F.3d 1202, 1207 (10th Cir. 2010); see also Fed. R. Civ. Proc. 56(a)

  (“The court shall grant summary judgment if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a

  matter of law.”).

        Ms. Thompson brought a Title VII claim alleging disparate treatment by Little

  America on the basis of national origin. See 42 U.S.C. § 2000e-2(a) (“It shall be an

  unlawful employment practice for an employer . . . to discharge any individual . . .

  because of such individual’s . . . national origin.”) Title VII discrimination claims

  can be proven “through either direct evidence of discrimination (e.g., oral or written

  statements on the part of a defendant showing a discriminatory motivation) or

  indirect (i.e., circumstantial) evidence of discrimination.” Kendrick v. Penske Transp.

  Servs., Inc., 220 F.3d 1220, 1225 (10th Cir. 2000). Ms. Thompson relied on the latter

  of these options, relying only on indirect evidence of discrimination.

        When a plaintiff bases her claim on indirect evidence of discrimination, she

  can establish her claim by relying on the burden-shifting test established by the

  Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under

  the McDonnell Douglas framework, the burden shifts from the plaintiff to the



                                             12
Appellate Case: 22-4006     Document: 010110755361         Date Filed: 10/19/2022      Page: 13



  employer and then back to the plaintiff through a three-step process. 411 U.S. at

  802–04.

         First, the plaintiff has the burden to present a prima facie case of

  discrimination. Id. at 802. To build a prima facie case, a plaintiff must demonstrate

  that “(1) [she] belongs to a protected class; (2) [she] suffered an adverse employment

  action; and (3) the challenged action took place under circumstances giving rise to an

  inference of discrimination.” EEOC v. PVNF, LLC., 487 F.3d 790, 800 (10th Cir.

  2007). “An inference of discrimination can arise” when an employer has treated a

  similarly situated employee, who is not part of the protected class, more favorably

  than the plaintiff. Ibrahim, 994 F.3d at 1196. To be considered similarly situated, an

  employee must “share a supervisor or decision-maker, must follow the same

  standards, and engage in comparable conduct” as the plaintiff. Id.

         If the plaintiff establishes her prima facie case, the burden shifts to the

  employer to provide a legitimate, nondiscriminatory reason for the adverse

  employment action. PVNF, 487 F.3d at 800. Once the employer provides a

  legitimate, nondiscriminatory reason for the adverse employment action, “the burden

  shifts back to the plaintiff to show that there is a genuine issue of material fact as to

  whether the employer’s proffered reasons are pretextual.” Id. A plaintiff can create a

  question of fact as to pretext by showing the employer’s legitimate, non-

  discriminatory reasons for the adverse action “are so incoherent, weak, inconsistent,

  or contradictory that a rational factfinder could conclude they are unworthy of

  belief.” Johnson, 594 F.3d at 1211 (internal quotation marks omitted). The question

                                              13
Appellate Case: 22-4006    Document: 010110755361        Date Filed: 10/19/2022    Page: 14



  is not “whether the employer’s decision was wise, fair or correct, but whether it

  honestly believed the legitimate, nondiscriminatory reasons it gave for its conduct

  and acted in good faith on those beliefs.” Id. (internal quotation marks omitted).

                                      B.     Analysis

        We affirm the district court because no reasonable juror could conclude Little

  America’s stated reasons for terminating Ms. Thompson were mere pretext. Like the

  district court, we assume without deciding that Ms. Thompson has met her step one

  burden under McDonnell Douglas to establish a prima facie case of discrimination.1

  But regardless, she has not satisfied her burden on step three. There is a key

  disconnect between Ms. Thompson’s allegations of discrimination and her

  termination—she accused Ms. Lund of holding animus towards Russians, but not

  Mr. Mundel, the decisionmaker responsible for her termination.

        To overcome this, Ms. Thompson argued Ms. Lund’s discriminatory animus

  was the cause of her termination through a “cat’s paw” theory of liability.2 But under



        1
          Little America satisfied its step two burden by stating its legitimate,
  nondiscriminatory reasons for terminating Ms. Thompson’s employment, and she has
  not argued on appeal that Little America failed to meet its step two burden.
        2
          Ms. Thompson’s brief on appeal refers to Ms. Lund “contaminat[ing]”
  Mr. Mundel’s decision and the “cat’s paw” theory, but she cites no legal authority to
  support her argument. See Appellant’s Br. at 28–32. Under Federal Rule of Appellate
  Procedure 28(a)(8)(A), an appellant’s arguments “must contain . . . appellant’s
  contentions and the reasons for them with citations to the authorities and parts of the
  record on which the appellant relies.” We have previously declined to consider
  arguments when appellants fail to tie their arguments to any authority. See In re:
  Motor Fuel Temperature Sales Pracs. Litig., 872 F.3d 1094, 1114 n.7 (10th Cir.
  2017); Gross v. Burggraf Const. Co., 53 F.3d 1531, 1547 (10th Cir. 1995). While we
                                            14
Appellate Case: 22-4006    Document: 010110755361        Date Filed: 10/19/2022     Page: 15



  our case law, when a third party decides to terminate an employee based on an

  independent review of the employee’s actions, that decision cannot be attributed to a

  subordinate’s bias. Because Ms. Thompson has produced no evidence to dispute that

  Mr. Mundel independently made the decision to terminate her employment, or

  disputing his stated legitimate reasons for her termination, she has not met her burden

  to create a genuine question of fact as to whether Little America’s stated reasons for

  her termination were pretextual.

        Under the “‘cat’s paw’ theory of liability,” a plaintiff can “establish pretext

  even without evidence that the ‘actual decisionmaker’ possessed an unlawful

  motive.” Singh v. Cordle, 936 F.3d 1022, 1038 (10th Cir. 2019). But the plaintiff

  must show that “one of [the employer’s] agents committed an action based on

  discriminatory animus that was intended to cause, and did in fact cause, an adverse

  employment decision.” Staub v. Proctor Hosp., 562 U.S. 411, 421 (2011). In other

  words, to survive summary judgment based on the cat’s paw theory of liability,

  Ms. Thompson “must show that there is a genuine issue of material fact that

  (1) [Ms. Lund] took action motivated by discriminatory animus; (2) [Ms. Lund]

  intended the action to cause an adverse employment action, and (3) [Ms. Lund’s]

  actions proximately caused the intended adverse employment action.” Singh, 936

  F.3d at 1038 (citing Staub, 562 U.S. at 422).




  are exercising our discretion to address Ms. Thompson’s cat’s paw theory argument,
  we note that appellants are expected to support their arguments with legal authorities.
                                            15
Appellate Case: 22-4006    Document: 010110755361        Date Filed: 10/19/2022      Page: 16



        We have consistently held plaintiffs cannot rely on the cat’s paw theory of

  liability when an unbiased third party independently reviews an employee’s

  performance and makes the decision to terminate her employment. In Pinkerton v.

  Colorado Department of Transportation, we considered whether a manager’s

  decision to terminate the plaintiff’s employment could be attributed to the plaintiff’s

  direct supervisor through the cat’s paw theory when the manager partially relied on

  reports prepared by said supervisor to make the termination decision. See 563 F.3d

  1052, 1060 (10th Cir. 2009). We held that because the manager independently met

  with the employee and provided her an opportunity to “give her side of the story,”

  this was “sufficient to defeat any inference that the decision was based on a

  subordinate's bias.” Id. at 1061. In Singh v. Cordle, we held that “[o]ne way an

  employer can ‘break the causal chain’ between the subordinate’s biased behavior and

  the adverse employment action is for another person or committee higher up in the

  decision-making process to independently investigate the grounds for dismissal.” 936

  F.3d at 1038; see also Lobato v. New Mexico Env’t Dep’t, 733 F.3d 1283, 1294 (10th

  Cir. 2013) (“[I]f the employer independently verifies the facts and does not rely on

  the biased source—then there is no subordinate bias liability.”).

        Even assuming Ms. Thompson has produced sufficient evidence to satisfy the

  first two elements of the cat’s paw test, she has produced no evidence to demonstrate

  Ms. Lund’s actions proximately caused Mr. Mundel to terminate her employment.

  Mr. Mundel began meeting with Ms. Thompson directly a year prior to deciding to

  terminate her employment. When he initially started coaching Ms. Thompson, he

                                            16
Appellate Case: 22-4006     Document: 010110755361       Date Filed: 10/19/2022      Page: 17



  expressed optimism that her conflicts with her coworkers could be resolved. So

  although Ms. Lund caused Mr. Mundel to become involved in Ms. Thompson’s

  supervision, her actions did not lead to Ms. Thompson’s termination. Rather,

  Mr. Mundel did not decide to terminate Ms. Thompson’s employment until a year

  later, when Ms. Thompson had directly disobeyed his coaching instructions multiple

  times.

           Little America has produced evidence—including Mr. Mundel’s declaration,

  coaching forms, written complaints from a coworker, and parts of Ms. Thompson’s

  deposition—showing Ms. Thompson violated Mr. Mundel’s instructions not to take

  commissions from salespeople when working as a supervisor and not to counsel or

  criticize her coworkers. Ms. Thompson has produced no evidence to dispute

  Mr. Mundel’s explanation of her termination, other than stating she did not consider

  the notes she left for Mr. Rowe to be offering counsel or criticism. She has not

  disputed the content or authenticity of the letters—the first of which told Mr. Rowe

  she saw him using his phone in violation of Little America rules and the second

  warned him she would report him to upper management if he did not improve his

  demeanor with customers. Even viewing the facts in the light most favorable to

  Ms. Thompson, these letters indisputably contained counsel and criticism.3



           3
           See Counsel, Merriam-Webster Online Dictionary, https://www.merriam-
  webster.com/dictionary/counsel (last visited Oct. 7, 2022) (defining “counsel” as
  “advice given especially as a result of consultation”); see also Criticism, Merriam-
  Webster Online Dictionary, https://www.merriam-webster.com/dictionary/criticism
  (last visited Oct. 7, 2022) (defining “criticism” as “the act of criticizing usually
                                            17
Appellate Case: 22-4006     Document: 010110755361        Date Filed: 10/19/2022    Page: 18



        Mr. Mundel decided it was in Little America’s best interest to end

  Ms. Thompson’s employment because she disobeyed his coaching instructions on

  multiple occasions—not because of Ms. Lund’s coaching forms about

  Ms. Thompson. It is also undisputed that Mr. Mundel did not discuss the decision to

  terminate Ms. Thompson’s employment with Ms. Lund. Mr. Mundel, a higher-up

  manager, broke any causal chain between Ms. Lund’s alleged bias and the

  termination of Ms. Thompson’s employment when he stepped in, meeting with

  Ms. Thompson directly, providing her coaching instructions, and eventually

  terminating her employment when she repeatedly disobeyed his instructions. See

  Singh, 936 F.3d at 1038. And because Mr. Mundel has provided legitimate reasons

  for terminating Ms. Thompson’s employment, and she has not alleged that he held

  any discriminatory animus, no reasonable juror could conclude these stated reasons

  for her termination were pretextual.




  unfavorably”); Criticize, Merriam-Webster Online Dictionary, https://www.merriam-
  webster.com/dictionary/criticize (last visited Oct. 7, 2022) (defining “criticize” as “to
  consider the merits and demerits of and judge accordingly” or “to find fault with :
  point out the faults of”). By instructing Mr. Rowe that he should not be using his
  phone while working and to improve his demeanor with customers, Ms. Thompson’s
  words fell squarely within these definitions—giving Mr. Rowe advice, judging his
  actions, and finding fault with his actions.
                                             18
Appellate Case: 22-4006   Document: 010110755361     Date Filed: 10/19/2022   Page: 19



                               III.   CONCLUSION

        We AFFIRM the district court’s grant of Little America’s motion for summary

  judgment.


                                          Entered for the Court


                                          Carolyn B. McHugh
                                          Circuit Judge




                                         19